DETAILED ACTION
The following FINAL Office Action is in response to Applicant communication dated 01/24/2022.

Status of Claims
Claims 1-4, 6-7, 11-13 have been amended. Claims 1-13 are currently pending and have been rejected as follows.

Response to Amendment
	The objections to claims 2, 3, 6, and 10-12 have been withdrawn in view of the amendments to the claims. 
	The 35 U.S.C. 112(b) rejections of claims 6 and 7-13 are withdrawn in view of the amendments to the claims.
	The 35 U.S.C. 112(f) interpretation and corresponding 112(b) rejection of claims 1-4 is maintained. See response to Arguments (1) below. 
	The 35 U.S.C. 101 rejection of claims 1-13 is maintained. 
	The 35 U.S.C. 102(a)(1) rejection of claims 1, 3, and 5 is maintained.  
	The 35 U.S.C. 103 rejections of claims 2, 4, and 6-13 are maintained. 

Response to Arguments
Applicant’s amendments and remarks with respect to 35 U.S.C. 112(b)/112(f) are fully considered but insufficient to overcome the rejection (Remarks P. 11, 13). Specifically, the claims still invoke 112(f) because the “operating on a server” is insufficient to provide a structural modifier to the claimed generic placeholders, e.g. “modules”.  Finding that “server” under the broadest reasonable interpretation includes any computer program or device that provides a service1, e.g. virtual “servers”, and thus does not amount to sufficient structure to modify the claimed generic placeholders, e.g. “modules”. The 35 U.S.C. 112(f) interpretation and corresponding 112(b) rejections are maintained. In an effort to advance prosecution, Examiner recommends amending the claims to recite that the modules are stored in memory and executed by a processor of a computer, e.g. Spec. 117-120.

Applicant’s arguments with respect to 35 U.S.C. 101 are fully considered but unpersuasive. 
Applicant argues that the claims are eligible because: “In particular, Applicants respectfully believe that the claims do not fall into any of the judicial exceptions under prong I of the Mayo test. (Remarks P. 14). Specifically:
Applicant argues that the claims do not recite a mathematical concept because “However, Example 38 also discloses "models" and "simulating" (e.g., predicting), and was found to not constitute a mathematical concept. The same treatment should apply, and therefore the claims do not recite a mathematical concept.” (Remarks P. 15). This argument is unpersuasive. The modeling and predictions of the supply chain optimization when given the broadest reasonable interpretation include those examples in the specification which include algorithmic methods/mathematical algorithms or calculations for performing the computations, noting that ML/AI models are merely complex mathematical operations applied on a general purpose computer, as described in at least [0069]-[0073], [0095]-[0097], and [0103] and thus clearly the limitations directed to these aspects set forth mathematical concepts (e.g. see MPEP 2106.04(a)(2)(I)(C ): “That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”).
Applicant argues that “Simply put, supply chains are not sales. They are not marketing. They are not interactions between businesses (it is a single business activity). It isn't a business relationship. It is the management of the flow of goods. As no fundamental economic process, or organization of human interactions are disclosed, the claim does not recite a method of organizing human activity.” (Remarks P. 15). Examiner finds this argument unpersuasive. A supply chain234 includes “a network between a company and its suppliers to produce and distribute a specific product to the final buyer.”5, i.e. includes the commercial or business activities and interactions between supply chain entities, e.g. suppliers, distributers, retailers, etc. in the production, distribution, and sale of goods, and thus clearly the optimization of such a supply chain falls well-within the category of certain methods of organizing human activity. 
Applicant argues that “Regarding the argument that the claims are merely a mental process, the Applicants note that the optimization is directly tied to a computer system as it is performed using ML and Al models. A human cannot run a ML or Al model, even if aided by a pen and paper and months of time.” (Remarks P. 15). This argument is unpersuasive. The additional elements in the claim of a general purpose computer and the use of generic ML/AI model(s) to perform the optimizations, e.g. calculations and predictions, that are otherwise abstract fails to take the claim out of the mental processes category as the steps themselves are under the BRI capable of being performed in the human mind and/or with the aid of pen and paper, e.g. including defining data parameters or constraints, segmenting data and assigning values, performing calculations/optimizations on the parameters, and visualizing/formatting of the resulting output values, e.g. including drawing charts or graphs (e.g. MPEP 2106.04(a)(2)(III)(C): “In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.”).
For at least these reasons, the 35 U.S.C. 101 rejection is maintained. 

2. Applicant’s prior art arguments are fully considered but unpersuasive and/or moot. 
Applicant argues that Bajaj fails to teach “wherein the customer data includes fixed data related to an item, item parameter data and constraints” (Remarks P. 16-17). This argument is unpersuasive/moot in view of the rejection below addressing the amendments to the claims. Finding that Bajaj Fig. 4 and paragraphs 77-81 describe details of customer data received including “unique customer material component numbers for each part”, i.e. fixed data, “stock on hand” and “unit price”, i.e. item parameter data, and “component minimum order quantity for a predetermined time period” and “system lead time”, i.e. constraints. 
Applicant asserts that “In Bajaj, items that are the most important (A items) are serviced at a USSN 17/102,103Amendment dated January 24, 2022In reply to September 28, 2021 Non-Final Office Action"just-in-time" manner. Id. This is the exact opposite of what is now claimed. In the amended claims, the most important products have the highest service level. These products "require increased availability versus lower service level value". Just-in-time treatment is the anthesis to a the requirement of "increased availability". Simply put, Bajaj does not only fail to tech the currently amended claims, it teaches away from the new limitations. For this reason as well, Claim 1 is believed allowable over the cited art” (Remarks P. 21). This argument is unpersuasive. Bajaj explicitly describes that “A” classified products, i.e. “higher service level value”, are more important and ordered more frequently, i.e. have increased “availability” relative to the other classes, Bajaj [0080]: “Accordingly, “A” items are very important for an organization…ABC type classifications within the system may help dictate how often materials are procured. By way of non-limiting example, to limit the value of inventory holding and risk, A Classes may be predominantly ordered once per week, B Classes bi-weekly, and C Classes monthly”. Applicant’s argument that Bajaj’s disclosure of a “just-in-time” ordering method is unpersuasive as “teaching away” is a consideration of obviousness under 35 U.S.C. 103, here claim 1 is rejected under 102 as being anticipated by Bajaj (see MPEP 2131.05: "Arguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102." ). 
For at least these reasons the 35 U.S.C. 102(a)(1) rejection is maintained. See rejection for further detail. 

3. Applicant asserts “Dependent claims 2-13 are also believed to be allowable as being dependent from their respective patentable parents Claim 1 for at least the same reasons” (Remarks P. 21). Examiner finds this argument unpersuasive. The rejections of claims 2-4 are maintained for the same reasons as described with respect to parent claim 1. Claim 5 is an independent claim and Applicant makes no substantive amendments to this claim or its dependents (6-13) or any arguments specifically addressing the rejections of the subject matter in these claims. Therefore, the rejections of claims 5-13 are maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1: An orchestrated Intelligent Supply Chain Optimizer comprising: 
a Data Management Module operating on a server for configuring connections to data from a customer enterprise data system (EDS), wherein the customer data is received in at least one of a asynchronous process and a synchronous process; 
an Optimization Module operating on the server for segmenting… and presentation of supply chain optimization results to at least one planner, wherein machine learning or Al models are used to recommend contents and display parameters of the supply chain optimization results based on the customer data retrieved from the Data Management Module and the Parameter and Model Archive; and 
a User Feedback Module operating on a server for receiving the supply chain optimization results from the Optimization Module and for conditioning the results for optimal usefulness and impact.  
In claim 2: wherein the Optimization Module comprises: 
a Segmenter Adjudicator operating on a server for segmenting a plurality of products based on currently available data and for adjudicating updated segmentation with previous segmentation results; 
a Strategic Constraints Definition Module operating on a server for identifying constraints on allowed supply chain configurations to ensure compliance with both physical limitations of systems and corporate governance and strategy; 
a Supply Chain Attributes Definition Module operating on a server for characterizing the physical and performance characteristics of the relevant parts of a supply chain quantitatively; and 
a Future Performance Predictor operating on a server for predicting future performance of the supply chain for each fixed set of operational parameters is predicted for the supply chain defined by the Supply Chain Attributes Definition Module.  
In claim 3: wherein the Optimization Module operating on a server is further configured to determine current supply chain network using machine learning and Al models to recommend improvements upon an existing network and facilitate implementation of these improvements.  
In claim 4: wherein the Future Performance Predictor operating on a server is further configured to predict future performance of a supply chain network for different supply chain parameter settings based on a variety of supply chain network configuration assumptions, analysis of optimal supply chain parameter settings given both strategic objectives for individual products or groups of products and system-level constraints.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein higher service level value products require increased availability versus lower service level value, optimizing supply chains according to the service level values” however Applicant’s disclosure fails to describe that the product segments/ different service levels have corresponding “required availabilities” let alone any description that the higher service level products “require increased availability versus lower service level value” products. The specification merely describes that the results of optimizing inventory management based on service level value is higher availability for products generally relative to operating costs [0112]: “The cost and difficulty of maintaining such a high service level in light of these significant system-level constraints is mitigated by the automated computation of optimal supply chain configuration parameters that is made possible by Optimizer 150. The result is higher product availability with reduced operating costs.” Which does not recite or reasonably convey any availability requirements of higher service level products relative to lower service level products. Therefore, the claims are found to recite new matter. 
Claims 2-4 are rejected by virtue of their dependency on rejected parent claim1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the User Feedback Module and claims 2-4 recite the various other components/ “modules” as “operating on a server” however it is unclear how the multiple recitations of “a server” relate to antecedently recited “the server” in claim 1, i.e. it is unclear if the various components/modules are executing on one or more servers. Examiner interprets and recommends the various recitations of “a server” be amended to “the server” to clarify the antecedent basis. 
Claims 1-4 recite limitations which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, Applicant’s disclosure merely further describes the generic placeholders (see 112(f) interpretation above) with respect to the functions performed and fails to clearly link any particular structure to the claimed functions. Finding that although Applicant’s disclosure describes various exemplary computer components/structure (spec. 118-120, Fig. 1), the written description fails to provide a clear link between the described computer structure and the specific generic placeholders claimed. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the 112(b)/112(f) issues, Examiner suggests Applicant follow the USPTO policy on http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, “112(f): Identifying Limitations That Invoke 112(f) Power Point,” posted August 2, 2013, slide 8, and recite that the various generic placeholders, e.g. “modules” understood in the art to include computer-executable code, are stored in memory and executed by a processor (e.g. Spec: 117-120: “In addition, embodiments of the present invention further relate to computer storage products with a computer-readable medium that have computer code thereon for performing various computer-implemented operations.”).  This will overcome the 112(b) and 112(f) issues.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a optimizing a supply chain by specifying and modifying parameters and visualizing the optimization results, e.g. in heat maps or time series charts. Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “An orchestrated Intelligent Supply Chain Optimizer” which, although not explicitly recited in the preamble, Examiner interprets to be a machine and/or computer system claim based on the recitation of the various modules operating on a server and comprised in the “Optimizer” (claims 1-4), and a “method” (claims 5-13)).
Step 2A – Prong 1: Claims 1-13 are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1 and 5: 
…segmenting products by defined business strategies and assigning different service level values based upon the segment, wherein higher service level value products require increased availability versus lower service level value, optimizing supply chains according to the service level values, and presentation of the supply chain optimization results to at least one planner, [using mathematical models] to recommend contents and display parameters (under the broadest reasonable interpretation “display parameters” include the variables calculated/recommended for the supply chain and provided/represented to the user, e.g. on the axis of graphs/charts (Spec: 79-80, 91) and thus part of the abstract idea) of the supply chain optimization results based on the customer data…(claim 1)
…receiving the supply chain optimization results …and for conditioning the results for optimal usefulness and impact. (which under the BRI is understood to include conditioning, e.g. formatting, the results of the optimization calculations in various charts/graphs for user review and analysis) (claim 1)
Applying… models to customer data to generate supply chain optimization results with display parameters; (claim 5) 
conditioning and presenting optimization results for optimal usefulness and impact.  (claim 5)
Dependent claims 2-4 and 6-13 recite the same or similar abstract idea(s) as independent claims 1 and 5 and further recite additional limitations that are part of the abstract idea including: 
…segmenting a plurality of products based on currently available data and for adjudicating updated segmentation with previous segmentation results; (claim 2)
… identifying constraints on allowed supply chain configurations to ensure compliance with both physical limitations of systems and corporate governance and strategy; (claim 2)
… characterizing the physical and performance characteristics of the relevant parts of a supply chain quantitatively; (claim 2)
predicting future performance of the supply chain for each fixed set of operational parameters is predicted for the supply chain defined …  (claim 2)
…determine current supply chain network using …models to recommend improvements upon an existing network and facilitate implementation of these improvements.  (claim 3)
…predict future performance of the supply chain network for different supply chain parameter settings based on a variety of supply chain network configuration assumptions, analysis of optimal supply chain parameter settings given both strategic objectives for individual products or groups of products and system-level constraints.  (claim 4)
segmenting a plurality of products based on currently available customer data; (claim 6)
adjudicating updated segmentation with previous segmentation results; (claim 6)
identifying constraints on allowed configurations of the Supply Chain to ensure compliance with both physical limitations of systems and corporate governance and strategy; (claim 6)
characterizing physical and performance characteristics of relevant parts of the supply chain network quantitatively; (claim 6) 
predicting future performance of the supply chain network for each fixed set of predicted operational parameters.  (claim 6)
generating a percentage dial visualization of the realized optimization;(claim 7)
generating a time series chart of the cost over time of the supply chain with an overlay of an optimized indicator; (claim 7)
generating at least one heat map of two optimized parameters.  (claim 7)
wherein the at least one heat map includes reordering frequency on a first axis and safety stock levels on a second axis.  (claim 8)
wherein the at least one heat map includes a position of actual parameter settings.  (claim 9)
wherein the at least one heat map includes a position of a Naive theoretical calculation of a suboptimized solution for comparison against the two optimized parameters. (claim 10)
wherein the at least one heat map includes at least one constraint overlay that limits the two parameter combinations allowed for optimization.  (claim 11)
wherein the at least one heat map includes a plurality of heat maps over multiple sections of the supply chain.  (claim 12)
further comprising receiving a manual selection of a parameter at a given node in the supply chain and automatically updating the plurality of heat maps located in downstream nodes. (claim 13)
The identified limitations falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claims are found to correspond to the category of:
“Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;” as the claims clearly recite optimizing supply chain parameters using “models” and “predictions” that include mathematical formulas, functions, and/or calculations (e.g. Spec:  94-96, 53, 84); 
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions);” as the claims clearly recite limitations directed to optimizing a supply chain which is part of commercial interactions, e.g. managing sales activities or behaviors and/or business relations; 
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” the claims recite various data observations, evaluations, judgements, and/or opinions regarding supply chain data/parameters including defining parameters or constraints, segmenting data and assigning values, performing calculations/optimizations on the parameters, and visualizing/formatting of the resulting output values, including representing data variables in various charts/graphs, which are concepts capable of being performed mentally and/or using pen and paper.  
Step 2A – Prong 2: Claims 1-13 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“An orchestrated Intelligent Supply Chain Optimizer comprising:” (claims 1-4), “a Data Management Module operating on a server” (claim 1), “a Parameter and Model Archive database for storing the customer data;” (claim 1), “an Optimization Module operating on a server … [supply chain optimization results] based on the customer data retrieved from the Data Management Module and the Parameter and Model Archive;” (claim 1), “a User Feedback Module operating on a server for receiving the supply chain optimization results from the Optimization Module and for conditioning the results for optimal usefulness and impact.” (claim 1), “wherein the Optimization Module comprises: a Segmenter Adjudicator operating on a server for…a Strategic Constraints Definition Module operating on a server for…a Supply Chain Attributes Definition Module operating on a server for…a Future Performance Predictor operating on a server for … defined by the Supply Chain Attributes Definition Module.” (claim 2), “wherein the Optimization Module operating on a server is further configured to” (claim 3), “wherein the Future Performance Predictor operating on a server is further configured to” (claim 4), however the aforementioned elements fail to integrate the recited abstract idea into a practical application because they merely amount to generic computer components (e.g. Spec: 117-120) used to “apply” the abstract idea on a general purpose computer (MPEP 2106.05(f)); 
“a Data Management Module operating on a server for configuring connections to data from a customer enterprise data system (EDS), wherein the customer data is received in at least one of a asynchronous process and a synchronous process, wherein the customer data includes fixed data related to an item, item parameter data and constraints;” (claim 1), “retrieving customer data from an EDS asynchronously and/or synchronously;” (claim 5), in other words receiving data over a network “connection” from a computer system, which fails to integrate the recited abstract idea into a practical application because it merely amounts to insignificant extra-solution activity, e.g. data gathering activity (MPEP 2106.05(g));
“…wherein machine learning or Al models are used…” (claim 1), “wherein the Optimization Module operating on a server is further configured to determine a current supply chain network using machine learning and Al models to recommend improvements upon an existing network and facilitate implementation of these improvements.” (claim 3), “applying Al models to customer data to generate supply chain optimization results with display parameters;” (claim 5), “wherein applying the AI models to the customer data of the Orchestrated Intelligent Supply Chain comprises:” (claim 6), however the aforementioned element(s) of using “machine learning and AI” models to perform the supply chain parameter calculations/optimization is recited at a high-level of generality and found to be merely the use of a general purpose computer as a tool to “apply” the abstract idea (MPEP 2106.05(f)) and/or is merely an attempt at limiting the abstract idea to a particular technological environment/field of use of performing calculations/predictions using pre-existing, generic “machine learning” or “AI” models (MPEP 2106.05(h));
further comprising receiving a manual selection of a parameter at a given node in the supply chain and automatically updating the plurality of heat maps located in downstream nodes.” (claim 13) however the aforementioned element(s) are merely an attempt at technical language that implies the specifying of parameters and updating affected data based on the specified parameters being “applied” on a general purpose computer that is used as a tool to perform the abstract idea step(s) “automatically” and enables user specification of parameters/data “manually” on the computer (MPEP 2106.05(f)); 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment by applying known “machine learning and AI” models to perform the calculations that are otherwise part of the abstract idea (MPEP 2106.05(f) and (h)) and performs insignificant extra-solution activity, e.g. data gathering, i.e. receiving customer data from connection(s) to a [computer] system (claims 1, 5), (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to optimizing supply chain parameters using calculations/predictions and visuals, e.g. charts or graphs, of the results. 
	Claims 1-13 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bajaj et al. US 20200175630 A1 (hereinafter “Bajaj”).
Claim 1,
Bajaj teaches: An orchestrated Intelligent Supply Chain Optimizer comprising: ([0056]-[0057]]; [0072]-[0073] and Fig 3B and [0017] describing the computer system and various “modules” for performing the described method(s)/functions)
a Data Management Module operating on a server for configuring connections to data from a customer enterprise data system (EDS), wherein the customer data is received in at least one of a asynchronous process and a synchronous process, (Bajaj: Fig. 3A; [0069]: Turning to FIG. 3A, a SCM operating platform 307 is disclosed, wherein platform 307 may reside at a primary node 101.; [0058]: In one embodiment, primary node 101 comprises one or more servers 102;  [0070] Supply chain analytics module 304 may be configured to process incoming supply chain data and forward results to platform 307 for storage, distribution to other modules and/or for further processing. Each of modules 302-306 may share data between themselves via platform 307.. [0073]: Data inputs for the one of more modules, also referred to in the pertinent art as “data hooks” for “apps,” may be associated with the platform 307, and thus may obtain data that is made available by the platform, such as may be obtained from hardware or software outputs provided from nodes 104, 107 and/or sources 110, 111. As illustrated, data may be received in platform modules for risk management 311, analytics 312, information visualization 313 and exception management 314. ; [0075]: The disclosure thus provides a SCM operating platform 307 suitable for receiving base data from the supply chain, and/or from a data store, and/or from third party networked sources, and applying thereto a plurality of rules, algorithms and processes to produce secondary data.; [0059]; [0074] Moreover, primary data employed by the platform and its associated apps may be atypical of that employed by conventional SCM systems. For example, customer intelligence data may include social media trends and/or third party data feeds in relation to a supply chain, or for all supply chains for similar devices, device lines, or for device lines including the same or a similar part.)
wherein the customer data includes fixed data related to an item, item parameter data and constraints; (Bajaj: Fig. 4 showing various data inputs described in detail [0077]-[0081] and includes customer data [0077]: “For each node, a hierarchy structure 401 is determined, which may comprise …customers 401C”  and includes item data, e.g.: [0078]: “include part number 402, which may comprise unique customer material component numbers for each part. Stock on hand 403 may comprise data relating to a current quantity of each component in stock by ownership. For example, quantity data may be segregated among manufacturers, suppliers and customers.”, item parameters: [0079]: “Unit price 404 may contain data relating to a cost per component.”, and constraints: [0081]: “MOQ 406 may comprise data relating to a component minimum order quantity for a predetermined time period.”)
a Parameter and Model Archive database for storing the customer data; (Bajaj: Abstract: Apparatus, system and method for supply chain management (SCM) system processing. A SCM operating platform is operatively coupled to SCM modules for collecting, storing, distributing and processing SCM data to determine statistical opportunities and risk in a SCM hierarchy.; [0077]: Turning now to FIG. 4, an embodiment is illustrated for a materials system utilizing the platform 307 of FIG. 3. As SCM data is entered into the system, various data points, variables and loads are entered into the SCM system database for processing and/or distribution to any of the various modules described herein.; Fig. 4; [0078] Other entries in the embodiment of FIG. 4 include part number 402, which may comprise unique customer material component numbers for each part. Stock on hand 403 may comprise data relating to a current quantity of each component in stock by ownership. For example, quantity data may be segregated among manufacturers, suppliers and customers.)
an Optimization Module operating on the server for segmenting products by defined business strategies and assigning different service level values based upon the segment, wherein higher service level value products require increased availability versus lower service level value, optimizing supply chains according to the service level values. ([0080] ABC Analysis is a term used to define an inventory categorization technique often used in materials management. It is also known as Selective Inventory Control. Policies based on ABC analysis are typically structured such that “A” items are processed under very tight control and accurate records, “B” items are processed under less tightly controlled and good records, and “C” items are processed under the simplest controls possible and minimal records. ABC analysis provides a mechanism for identifying items that will have a significant impact on overall inventory cost, while also providing a mechanism for identifying different categories of stock that will require different management and controls. ABC analysis suggests that inventories of an organization are not of equal value. Thus, the inventory is grouped into three categories (A, B, and C) in order of their estimated importance. Accordingly, “A” items are very important for an organization. Because of the high value of these “A” items, frequent value analysis is required. In addition to that, an organization needs to choose an appropriate order pattern (e.g. “just-in-time”) to avoid excess capacity. “B” items are important, but less important than “A” items and more important than “C” items (marginally important). Accordingly, “B” items may be intergroup items. ABC type classifications within the system may help dictate how often materials are procured. By way of non-limiting example, to limit the value of inventory holding and risk, A Classes may be predominantly ordered once per week, B Classes bi-weekly, and C Classes monthly.; [0088]- [0089]: describing optimizing order frequency and safety stock levels based on product class)
and presentation of the supply chain optimization results to at least one planner, wherein machine learning or Al models are used to recommend contents and display parameters of the supply chain optimization results based on the customer data retrieved from the Data Management Module and the Parameter and Model Archive; and a User Feedback Module operating on a server for receiving the supply chain optimization results from the Optimization Module and for conditioning the results for optimal usefulness and impact.  (Abstract: Multiple SCM risk processing results may be produced for further drill-down by a user.  ; [0121] As discussed, analytics are algorithmically applied, such as both based on pre-stored, user input, and/or learning algorithms, in order to provide the disclosed optimizations. These analytics may review a variety of variables indicated by data from data store 1711, including but not limited to lead time, alternate parts, product and part lifecycle, supplier and reseller alignments, product and part risk assessment, and the like, wherein each of the foregoing may be weighted or otherwise balanced in accordance with the user's input objectives, in order to provide a recommended solution of the supply chain for the user's input product based on all of the foregoing and other factors, such as manpower, geographic, and environmental effects, by way of example. ; [0100]: The bubble data visualization of FIG. 7 may be advantageously configured to provide immediate analytics generated from one or more modules in the system. Turning to FIG. 8A, an exemplary embodiment is provided where opportunity bubble 701 is selected, which in turn launches analytics window 801 comprising graphical 803 and textual 802 representations of the underlying data.; [0099]: The system may be configured such that, as other opportunities (i.e., opportunities other than the largest) are selected, the total opportunity bubble 707 automatically recalculates the total opportunity value for immediate review by a user. Such a configuration is particularly advantageous for analyzing primary and secondary opportunities quickly and efficiently.;  [0069]: Network optimization module 303 processes SCM data to determine which nodes and links meet or exceed predetermined risk thresholds and determines new nodes and/or links that may be added, deleted and/or substituted to establish more efficient network optimization.; [0071]: The platform of FIG. 3A is configured to utilize extensive data across many primary and secondary nodes, advanced analytics, logic and visualization to convert extensive, voluminous unstructured data into an easy-to-action, prioritized list of tasks for improved SCM functionality. One advantageous effect of the platform is that it is effective in identifying actual and potential opportunities of improvement, such as based on analysis of extended historical data of similar or related supply chains. These opportunities are designed to streamline and optimize SCM by generating better SCM terms, models and implementation of optimal parameter settings;  [0075]: The disclosure thus provides a SCM operating platform 307 suitable for receiving base data from the supply chain, and from third party networked sources, and applying thereto a plurality of rules, algorithms and processes to produce secondary data. This secondary data may be made available within the platform, and/or may be made available to one or more apps, to provide indications to the user based on the applied rules, algorithms and processes. Therefore, the disclosure makes use of significant amounts of data across what may be thousands of supply chain nodes for a single device line to allow for supply chain management, risk management, supply chain monitoring, and supply chain modification, in real time. Moreover, based on the significant data available to the platform, the platform and/or its interfaced apps may “learn” from certain of the data received, such as trend data fail point data, or the like, in order to modify the aforementioned rules, algorithms and processes, in real time and for subsequent application.;  [0076]: Apps may interface with the platform solely to obtain data, and may thereafter apply unique app-based rules, algorithms and processes to the received data; or apps may make use of the data and some or all of the rules, learning algorithms, and processes of the platform and may solely or most significantly provide variations in the visualizations regarding the secondary data produced.; [0087]; [0107]: FIG. 11 additionally serves to illustrate that a weighting algorithm may be employed with regard to primary and/or secondary data to arrive at requested information, and further that such weighting algorithm may be adjusted over time, such as by platform 307, based on “learning” that occurs upon application of the algorithm.; [0083]: Data values calculated for improvement may be determined according to predefined logic, wherein for the exemplary MOQ improvement of 4,000 units, a unit value multiplier of $1 would yield an improvement “opportunity” value of $4,000. As used herein, the phrase “opportunity value” may be used to indicate a particular area of data, such as an item source, a replacement part, an inventory level, or the like, that provides an opportunity to improve an indicated area of the supply chain, such as de-risking, lowering costs, increasing available sources, optimizing inventory levels, or the like.; e.g. see also figures for visualization, including Fig. 30 showing an calculated “opportunity” displayed to the user; [0070]: Platform 307 may further be configured to generate visualizations, such as media, charts, graphs, node trees, and the like, for inspection and/or follow-up action by a user.; [0098]: In addition to data processing, the SCM platform system advantageously packages processed data to be uniquely visualized on a user's screen.; )

Claim 3,
Bajaj further teaches: wherein the Optimization Module operating on a server is further configured to determine current supply chain network using machine learning and Al models to recommend improvements upon an existing network and facilitate implementation of these improvements.  ([0121] As discussed, analytics are algorithmically applied, such as both based on pre-stored, user input, and/or learning algorithms, in order to provide the disclosed optimizations. These analytics may review a variety of variables indicated by data from data store 1711, including but not limited to lead time, alternate parts, product and part lifecycle, supplier and reseller alignments, product and part risk assessment, and the like, wherein each of the foregoing may be weighted or otherwise balanced in accordance with the user's input objectives, in order to provide a recommended solution of the supply chain for the user's input product based on all of the foregoing and other factors, such as manpower, geographic, and environmental effects, by way of example. Moreover, this recommended solution may typically stem not only from the user's input data, but from data gained from numerous similar and dissimilar products, the parts used to make those products, the suppliers from which those parts are obtained, the manpower and geography necessary to make those parts, and the like, all of which data resides in data store 1711. Thereby, the disclosed analytics may provide optimized suppliers, parts, source and assembly locations, and the like, which allows for a significant ramping of speed to market for an input product design.;  [0123] Needless to say, the aforementioned performance assessment may not only be globally performed by the analytics engine 1703 disclosed, but may be performed on a case-by-case basis. That is, once the user selects a solution (such as may be recommended by the analytics engine in light of the input user preferences) the design for supply chain may convert to a full SCM platform 307 that tracks the progress of the selected solution, and which continues to compares to the initial user input, final executed user solution, and or other available ongoing solutions to assess the performance of the selected solution.; [0087]; [0116] By way of illustration and as shown in the attached figures and the discussion below, a user may be enabled to create a design or redesign, such as by accessing a “create a new design” interface through the use of the disclosed aspects; although it will be appreciated that much of the discussion herein may be applied to an existing supply chain in order to allow for optimization.)


Claim 5,
Bajaj teaches: A method for optimizing an Orchestrated Intelligent Supply Chain comprising: (Abstract: Apparatus, system and method for supply chain management (SCM) system processing. ) 
retrieving customer data from an EDS asynchronously and/or synchronously; (Bajaj: Fig. 3A; [0070] Supply chain analytics module 304 may be configured to process incoming supply chain data and forward results to platform 307 for storage, distribution to other modules and/or for further processing. Each of modules 302-306 may share data between themselves via platform 307.. [0073]: Data inputs for the one of more modules, also referred to in the pertinent art as “data hooks” for “apps,” may be associated with the platform 307, and thus may obtain data that is made available by the platform, such as may be obtained from hardware or software outputs provided from nodes 104, 107 and/or sources 110, 111. As illustrated, data may be received in platform modules for risk management 311, analytics 312, information visualization 313 and exception management 314. ; [0075]: The disclosure thus provides a SCM operating platform 307 suitable for receiving base data from the supply chain, and/or from a data store, and/or from third party networked sources, and applying thereto a plurality of rules, algorithms and processes to produce secondary data.; [0059]; [0074] Moreover, primary data employed by the platform and its associated apps may be atypical of that employed by conventional SCM systems. For example, customer intelligence data may include social media trends and/or third party data feeds in relation to a supply chain, or for all supply chains for similar devices, device lines, or for device lines including the same or a similar part. )
applying Al models to customer data to generate supply chain optimization results with display parameters; ([0121] As discussed, analytics are algorithmically applied, such as both based on pre-stored, user input, and/or learning algorithms, in order to provide the disclosed optimizations. These analytics may review a variety of variables indicated by data from data store 1711, including but not limited to lead time, alternate parts, product and part lifecycle, supplier and reseller alignments, product and part risk assessment, and the like, wherein each of the foregoing may be weighted or otherwise balanced in accordance with the user's input objectives, in order to provide a recommended solution of the supply chain for the user's input product based on all of the foregoing and other factors, such as manpower, geographic, and environmental effects, by way of example. ; [0069]: Network optimization module 303 processes SCM data to determine which nodes and links meet or exceed predetermined risk thresholds and determines new nodes and/or links that may be added, deleted and/or substituted to establish more efficient network optimization.; [0071]: The platform of FIG. 3A is configured to utilize extensive data across many primary and secondary nodes, advanced analytics, logic and visualization to convert extensive, voluminous unstructured data into an easy-to-action, prioritized list of tasks for improved SCM functionality. One advantageous effect of the platform is that it is effective in identifying actual and potential opportunities of improvement, such as based on analysis of extended historical data of similar or related supply chains. These opportunities are designed to streamline and optimize SCM by generating better SCM terms, models and implementation of optimal parameter settings;  [0075]: The disclosure thus provides a SCM operating platform 307 suitable for receiving base data from the supply chain, and from third party networked sources, and applying thereto a plurality of rules, algorithms and processes to produce secondary data. This secondary data may be made available within the platform, and/or may be made available to one or more apps, to provide indications to the user based on the applied rules, algorithms and processes. Therefore, the disclosure makes use of significant amounts of data across what may be thousands of supply chain nodes for a single device line to allow for supply chain management, risk management, supply chain monitoring, and supply chain modification, in real time. Moreover, based on the significant data available to the platform, the platform and/or its interfaced apps may “learn” from certain of the data received, such as trend data fail point data, or the like, in order to modify the aforementioned rules, algorithms and processes, in real time and for subsequent application.;  [0076]: Apps may interface with the platform solely to obtain data, and may thereafter apply unique app-based rules, algorithms and processes to the received data; or apps may make use of the data and some or all of the rules, learning algorithms, and processes of the platform and may solely or most significantly provide variations in the visualizations regarding the secondary data produced.; [0087]; [0107]: FIG. 11 additionally serves to illustrate that a weighting algorithm may be employed with regard to primary and/or secondary data to arrive at requested information, and further that such weighting algorithm may be adjusted over time, such as by platform 307, based on “learning” that occurs upon application of the algorithm.; [0120] Further provided to the user by optimizer 1705 may be a compare and contrast of the user's original input design and its impact on the supply chain, as compared to the optimized design and optimized supply chain. Thereby, the user may be enabled to interact, such as through the graphical user interface shown and discussed herein and using known computing peripherals, with the comparison in order to assess whether the automated modifications made in accordance with the analytics have provided an improvement or a detriment to the original product design and supply chain in light of the user's objectives. This comparison may be provided by any known methods, including a side-by-side simultaneous graphical illustration, such as may include user interactivity to enable a user to make modifications categorically within the side-by-side comparison to assess effects of those modifications on the side-by-side comparison; one or more of a series of split windows, hierarchical drill down menus, or the like; or by any other known methodology.)
conditioning and presenting optimization results for optimal usefulness and impact. ([0012]:  The data outputs may be capable of: providing to a user interface of the secondary data comprised of at least a substantially optimized one of the design for the plurality of supply chain nodes based on the comparative application of at least ones of the plurality of rules; and providing the secondary data to a user via the user interface.; Abstract: Multiple SCM risk processing results may be produced for further drill-down by a user.  ; [0100]: The bubble data visualization of FIG. 7 may be advantageously configured to provide immediate analytics generated from one or more modules in the system. Turning to FIG. 8A, an exemplary embodiment is provided where opportunity bubble 701 is selected, which in turn launches analytics window 801 comprising graphical 803 and textual 802 representations of the underlying data.; [0099]: The system may be configured such that, as other opportunities (i.e., opportunities other than the largest) are selected, the total opportunity bubble 707 automatically recalculates the total opportunity value for immediate review by a user. Such a configuration is particularly advantageous for analyzing primary and secondary opportunities quickly and efficiently.;  [0083]: Data values calculated for improvement may be determined according to predefined logic, wherein for the exemplary MOQ improvement of 4,000 units, a unit value multiplier of $1 would yield an improvement “opportunity” value of $4,000. As used herein, the phrase “opportunity value” may be used to indicate a particular area of data, such as an item source, a replacement part, an inventory level, or the like, that provides an opportunity to improve an indicated area of the supply chain, such as de-risking, lowering costs, increasing available sources, optimizing inventory levels, or the like.; e.g. see also figures for visualization, including Fig. 30 showing an calculated “opportunity” displayed to the user; [0070]: Platform 307 may further be configured to generate visualizations, such as media, charts, graphs, node trees, and the like, for inspection and/or follow-up action by a user.; [0098]: In addition to data processing, the SCM platform system advantageously packages processed data to be uniquely visualized on a user's screen.; [0073]; [0130] In relation to the foregoing supply chain design and optimization, FIG. 15 illustrates a screen shot user interface suitable to access the supply chain analytics engine 1703. As illustrated, the interface allows the user to engage in data manipulation to create, compare, and view existing designs or new designs in relation to performance of those designs in the supply chain. )

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Bajaj et al. US 20200175630 A1 (hereinafter “Bajaj”) in view of
Hoguet US 20090160856 A1 (hereinafter “Hoguet”). 
Claim 2,
Bajaj teaches all the limitations of parent claim 1 as described above. 
Bajaj further teaches: wherein the Optimization Module comprises: 
a Segmenter Adjudicator operating on a server for segmenting a plurality of products based on currently available data …  ([0080] ABC Analysis is a term used to define an inventory categorization technique often used in materials management. It is also known as Selective Inventory Control. Policies based on ABC analysis are typically structured such that “A” items are processed under very tight control and accurate records, “B” items are processed under less tightly controlled and good records, and “C” items are processed under the simplest controls possible and minimal records. ABC analysis provides a mechanism for identifying items that will have a significant impact on overall inventory cost, while also providing a mechanism for identifying different categories of stock that will require different management and controls. ABC analysis suggests that inventories of an organization are not of equal value. Thus, the inventory is grouped into three categories (A, B, and C) in order of their estimated importance. Accordingly, “A” items are very important for an organization. Because of the high value of these “A” items, frequent value analysis is required. In addition to that, an organization needs to choose an appropriate order pattern (e.g. “just-in-time”) to avoid excess capacity. “B” items are important, but less important than “A” items and more important than “C” items (marginally important). Accordingly, “B” items may be intergroup items. ABC type classifications within the system may help dictate how often materials are procured. By way of non-limiting example, to limit the value of inventory holding and risk, A Classes may be predominantly ordered once per week, B Classes bi-weekly, and C Classes monthly.)
a Strategic Constraints Definition Module operating on a server for identifying constraints on allowed supply chain configurations to ensure compliance with both physical limitations of systems and corporate governance and strategy; ([0094]: By using a plurality of variables as inputs, an MPS may be configured to generate a set of outputs for decision making within the system. Inputs may include any of the data points disclosed herein, as well as forecast demand, production costs, inventory money, customer needs, inventory progress, supply, lot size, production lead time, and capacity. Inputs may be automatically generated by the system by linking one or more departments at a node with a production department. For instance, when a sale is recorded, the forecast demand may be automatically shifted to meet the new demand. Inputs may also be inputted manually from forecasts that have also been calculated manually. Outputs may include amounts to be produced, staffing levels, quantity available to promise, and projected available balance. Outputs may be used to create a Material Requirements Planning (MRP) schedule.; [0104]; [0117] -[0118] Yet further, any data input by the user, such as current parts for aspects of a products design, may be subjected to the analytics 1709 in order to make a completeness assessment in light of the entered preferences/priorities; that is, once data is entered to data store 1711 by the user and preferences are entered by the user to the optimizer 1705, automated searching may be performed, such as using a comparative algorithm 1707 to the supply chains/part lists of similar product supply chains in the data store 1711, to assess the completeness of the design and the completeness of a supply chain that may be provided in accordance with the design. If additional data or input is necessary, the disclosed algorithms may, such as in an automated manner and such as based on pre-entered or user-input algorithms/rules to rules engine 1707 or based on “learning” that occurs in accordance with previously input learning algorithms, make a qualitative and quantitative assessment of the user's input. In accordance with this assessment, additional information may be requested from the user, or the user may be instructed to obtain additional information to the analytics engine 1703 as deemed necessary by the algorithms of the rules engine 1707.; [0119] In the known art, it is typical that research and development is performed to design a product, and only thereafter is the supply chain that will enable the creation of the product assessed. The disclosed design for supply chain may integrate supply chain design with product design, as referenced above, such that product design may be tweaked or modified as necessary in order to both optimize the final designed product and optimize the supply chain used to create the final product. This dual optimization provided by optimizer 1705 may indicate modifications to both product design and the supply chain, as discussed, based on the priorities input by the user to the disclosed algorithms. By way of example, an input product design may be optimized using the disclosed analytic ; [0121] These analytics may review a variety of variables indicated by data from data store 1711, including but not limited to lead time, alternate parts, product and part lifecycle, supplier and reseller alignments, product and part risk assessment, and the like, wherein each of the foregoing may be weighted or otherwise balanced in accordance with the user's input objectives, in order to provide a recommended solution of the supply chain for the user's input product based on all of the foregoing and other factors, such as manpower, geographic, and environmental effects, by way of example. Moreover, this recommended solution may typically stem not only from the user's input data, but from data gained from numerous similar and dissimilar products, the parts used to make those products, the suppliers from which those parts are obtained, the manpower and geography necessary to make those parts, and the like, all of which data resides in data store 1711. Thereby, the disclosed analytics may provide optimized suppliers, parts, source and assembly locations, and the like, which allows for a significant ramping of speed to market for an input product design. Moreover, and as disclosed herein, a subscriber to the SaaS system set forth herein may be enabled to access very significant and or anonymized content in order to optimize a design in light of the supply chain based on the performance of several, dozens, or hundreds of other relevant supply chains.algorithms, and the optimized product design best suited for an optimized supply chain may be output to the user based on the user's input objectives/preferences.)
a Supply Chain Attributes Definition Module operating on a server for characterizing the physical and performance characteristics of the relevant parts of a supply chain quantitatively;( [0117]: As illustrated in FIGS. 15-26, the design of a supply chain to be run through comparator 1709 may include, by way of non-limiting example, a launch date, a project name, various aspects of the design, and “preferences”. More particularly, preferences may be prioritized objectives for the design, such as wherein a user may rank the design objectives. Accordingly, the wealth of data 1711 available to the disclosed algorithms 1707 may be subjected to comparative analytics 1709 (which may be anonymized), and the output from these analytics may be weighted, prioritized, or otherwise ranked in accordance with the preferences input by the user.; [0118] Yet further, any data input by the user, such as current parts for aspects of a products design, may be subjected to the analytics 1709 in order to make a completeness assessment in light of the entered preferences/priorities; that is, once data is entered to data store 1711 by the user and preferences are entered by the user to the optimizer 1705, automated searching may be performed, such as using a comparative algorithm 1707 to the supply chains/part lists of similar product supply chains in the data store 1711, to assess the completeness of the design and the completeness of a supply chain that may be provided in accordance with the design. If additional data or input is necessary, the disclosed algorithms may, such as in an automated manner and such as based on pre-entered or user-input algorithms/rules to rules engine 1707 or based on “learning” that occurs in accordance with previously input learning algorithms, make a qualitative and quantitative assessment of the user's input. In accordance with this assessment, additional information may be requested from the user, or the user may be instructed to obtain additional information to the analytics engine 1703 as deemed necessary by the algorithms of the rules engine 1707); [0119]; [0133] By way of additional example, FIG. 17 illustrates design comparisons for supply chain performance of various designs for the same or a similar product. As illustrated and given particular user inputs, different design attributes—such as risk score, lead time, sourcing, supplier alignment, preferred suppliers, and part lifecycle—may be compared for each of different designs such that the user may make judgments regarding those different designs as to which will perform best in light of the prospective supply chain. Needless to say, stored data 1711 from other supply chain designs may be used by the design engine to suggest design modifications or to make design recommendations, such as by combining various different designs to arrive at an optimal design.; [0135] A supply chain analysis for a single design is illustrated in the example of FIG. 19. As shown, various design attributes may be assessed as to their respective impact on the supply chain. This may be reflected from the supply chain analytics 1707, which may be uniquely associated with a particular design or vertical and which may, such as in a summary format, provide analysis of that design's likely performance with respect to the supply chain. Of course, recommendations to improve this performance may also be made available from the assessments by the engine 1703.; [0121])
a Future Performance Predictor operating on a server for predicting future performance of the supply chain for each fixed set of operational parameters is predicted for the supply chain defined by the Supply Chain Attributes Definition Module.  ([0133] By way of additional example, FIG. 17 illustrates design comparisons for supply chain performance of various designs for the same or a similar product. As illustrated and given particular user inputs, different design attributes—such as risk score, lead time, sourcing, supplier alignment, preferred suppliers, and part lifecycle—may be compared for each of different designs such that the user may make judgments regarding those different designs as to which will perform best in light of the prospective supply chain. Needless to say, stored data 1711 from other supply chain designs may be used by the design engine to suggest design modifications or to make design recommendations, such as by combining various different designs to arrive at an optimal design. ; Fig. 17, 19; [0135] A supply chain analysis for a single design is illustrated in the example of FIG. 19. As shown, various design attributes may be assessed as to their respective impact on the supply chain. This may be reflected from the supply chain analytics 1707, which may be uniquely associated with a particular design or vertical and which may, such as in a summary format, provide analysis of that design's likely performance with respect to the supply chain. Of course, recommendations to improve this performance may also be made available from the assessments by the engine 1703.; [0120] Further provided to the user by optimizer 1705 may be a compare and contrast of the user's original input design and its impact on the supply chain, as compared to the optimized design and optimized supply chain. Thereby, the user may be enabled to interact, such as through the graphical user interface shown and discussed herein and using known computing peripherals, with the comparison in order to assess whether the automated modifications made in accordance with the analytics have provided an improvement or a detriment to the original product design and supply chain in light of the user's objectives. This comparison may be provided by any known methods, including a side-by-side simultaneous graphical illustration, such as may include user interactivity to enable a user to make modifications categorically within the side-by-side comparison to assess effects of those modifications on the side-by-side comparison; one or more of a series of split windows, hierarchical drill down menus, or the like; or by any other known methodology. [0121]-[0123]; [0130] In relation to the foregoing supply chain design and optimization, FIG. 15 illustrates a screen shot user interface suitable to access the supply chain analytics engine 1703. As illustrated, the interface allows the user to engage in data manipulation to create, compare, and view existing designs or new designs in relation to performance of those designs in the supply chain.;  [0096]: Outputs may include amounts to be produced, staffing levels, quantity available to promise, and projected available balance. )
Bajaj fails to teach: 
a Segmenter Adjudicator operating on a server for segmenting a plurality of products based on currently available data and for adjudicating updated segmentation with previous segmentation results; (bold emphasis added)
Hoguet however, in analogous art of visual design tools and product categorization, teaches: 
a Segmenter Adjudicator operating on a server for segmenting a plurality of products based on currently available data and for adjudicating updated segmentation with previous segmentation results; (bold emphasis added) (Hoguet [0191] FIG. 9 shows a process 170 for updating and providing more accurate product categories and tags for a product based on previous information collected by the home design tool for the product. As described above, the home design tool automatically pre-selects both the product categorization and the product information and presents the categorization and information to the user who can confirm or update the categorization and information. When the user confirms or updates the taxonomy-based categorization for a particular home design product, the home design system records the user's input (172). Similarly, when the user confirms or updates the folksonomy-based information for the particular home design product, the home design system records the user's input (174). The system uses the information recorded about the product categorization and product information to provide more accurate automated categorization and product information for subsequent users (176).)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bajaj’s system and methods for supply chain optimization and visualization, including supply chain product categorization [0080], to include adjudicating updated segmentation in view of Hoguet in order to provide more accurate categorization (Hoguet: [0191]: The system uses the information recorded about the product categorization and product information to provide more accurate automated categorization and product information for subsequent users (176).)  (see MPEP 2143 G).

Claim 4,
Bajaj/Hoguet teach all the limitations of parent claim 2 as described above. 
Bajaj further teaches: wherein the Future Performance Predictor operating on a server is further configured to predict future performance of the supply chain network for different supply chain parameter settings based on a variety of supply chain network configuration assumptions, analysis of optimal supply chain parameter settings given both strategic objectives for individual products or groups of products and system-level constraints.   ([0133] By way of additional example, FIG. 17 illustrates design comparisons for supply chain performance of various designs for the same or a similar product. As illustrated and given particular user inputs, different design attributes—such as risk score, lead time, sourcing, supplier alignment, preferred suppliers, and part lifecycle—may be compared for each of different designs such that the user may make judgments regarding those different designs as to which will perform best in light of the prospective supply chain. Needless to say, stored data 1711 from other supply chain designs may be used by the design engine to suggest design modifications or to make design recommendations, such as by combining various different designs to arrive at an optimal design. ; Fig. 17, 19; [0135] A supply chain analysis for a single design is illustrated in the example of FIG. 19. As shown, various design attributes may be assessed as to their respective impact on the supply chain. This may be reflected from the supply chain analytics 1707, which may be uniquely associated with a particular design or vertical and which may, such as in a summary format, provide analysis of that design's likely performance with respect to the supply chain. Of course, recommendations to improve this performance may also be made available from the assessments by the engine 1703.; [0117]: As illustrated in FIGS. 15-26, the design of a supply chain to be run through comparator 1709 may include, by way of non-limiting example, a launch date, a project name, various aspects of the design, and “preferences”. More particularly, preferences may be prioritized objectives for the design, such as wherein a user may rank the design objectives. Accordingly, the wealth of data 1711 available to the disclosed algorithms 1707 may be subjected to comparative analytics 1709 (which may be anonymized), and the output from these analytics may be weighted, prioritized, or otherwise ranked in accordance with the preferences input by the user.; [0118]: Yet further, any data input by the user, such as current parts for aspects of a products design, may be subjected to the analytics 1709 in order to make a completeness assessment in light of the entered preferences/priorities; that is, once data is entered to data store 1711 by the user and preferences are entered by the user to the optimizer 1705, automated searching may be performed, such as using a comparative algorithm 1707 to the supply chains/part lists of similar product supply chains in the data store 1711, to assess the completeness of the design and the completeness of a supply chain that may be provided in accordance with the design.; [0119]- [0120] Further provided to the user by optimizer 1705 may be a compare and contrast of the user's original input design and its impact on the supply chain, as compared to the optimized design and optimized supply chain. Thereby, the user may be enabled to interact, such as through the graphical user interface shown and discussed herein and using known computing peripherals, with the comparison in order to assess whether the automated modifications made in accordance with the analytics have provided an improvement or a detriment to the original product design and supply chain in light of the user's objectives. This comparison may be provided by any known methods, including a side-by-side simultaneous graphical illustration, such as may include user interactivity to enable a user to make modifications categorically within the side-by-side comparison to assess effects of those modifications on the side-by-side comparison; one or more of a series of split windows, hierarchical drill down menus, or the like; or by any other known methodology. [0121]-[0123]; [0130] In relation to the foregoing supply chain design and optimization, FIG. 15 illustrates a screen shot user interface suitable to access the supply chain analytics engine 1703. As illustrated, the interface allows the user to engage in data manipulation to create, compare, and view existing designs or new designs in relation to performance of those designs in the supply chain.;  [0094]: Inputs may include any of the data points disclosed herein, as well as forecast demand, production costs, inventory money, customer needs, inventory progress, supply, lot size, production lead time, and capacity  [0096]: Outputs may include amounts to be produced, staffing levels, quantity available to promise, and projected available balance.; [0137]: As shown, a user may be given a list of prospective objectives, or may input different objectives important to that user, and may rank those objectives based on the priority to the user. Further, the user may be enabled to select other supply chain preferences, such as parts, preferred suppliers, preferred manufacturing locations or manufacturers, and the like.)

Claim 6,
Bajaj teaches all the limitations of parent claim 5 as described above. 
Bajaj further teaches:
segmenting a plurality of products based on currently available customer data; ([0080] ABC Analysis is a term used to define an inventory categorization technique often used in materials management. It is also known as Selective Inventory Control. Policies based on ABC analysis are typically structured such that “A” items are processed under very tight control and accurate records, “B” items are processed under less tightly controlled and good records, and “C” items are processed under the simplest controls possible and minimal records. ABC analysis provides a mechanism for identifying items that will have a significant impact on overall inventory cost, while also providing a mechanism for identifying different categories of stock that will require different management and controls. ABC analysis suggests that inventories of an organization are not of equal value. Thus, the inventory is grouped into three categories (A, B, and C) in order of their estimated importance. Accordingly, “A” items are very important for an organization. Because of the high value of these “A” items, frequent value analysis is required. In addition to that, an organization needs to choose an appropriate order pattern (e.g. “just-in-time”) to avoid excess capacity. “B” items are important, but less important than “A” items and more important than “C” items (marginally important). Accordingly, “B” items may be intergroup items. ABC type classifications within the system may help dictate how often materials are procured. By way of non-limiting example, to limit the value of inventory holding and risk, A Classes may be predominantly ordered once per week, B Classes bi-weekly, and C Classes monthly.)
identifying constraints on allowed configurations of the Supply Chain to ensure compliance with both physical limitations of systems and corporate governance and strategy; ([0094]: By using a plurality of variables as inputs, an MPS may be configured to generate a set of outputs for decision making within the system. Inputs may include any of the data points disclosed herein, as well as forecast demand, production costs, inventory money, customer needs, inventory progress, supply, lot size, production lead time, and capacity. Inputs may be automatically generated by the system by linking one or more departments at a node with a production department. For instance, when a sale is recorded, the forecast demand may be automatically shifted to meet the new demand. Inputs may also be inputted manually from forecasts that have also been calculated manually. Outputs may include amounts to be produced, staffing levels, quantity available to promise, and projected available balance. Outputs may be used to create a Material Requirements Planning (MRP) schedule.; [0104]; [0117] -[0118] Yet further, any data input by the user, such as current parts for aspects of a products design, may be subjected to the analytics 1709 in order to make a completeness assessment in light of the entered preferences/priorities; that is, once data is entered to data store 1711 by the user and preferences are entered by the user to the optimizer 1705, automated searching may be performed, such as using a comparative algorithm 1707 to the supply chains/part lists of similar product supply chains in the data store 1711, to assess the completeness of the design and the completeness of a supply chain that may be provided in accordance with the design. If additional data or input is necessary, the disclosed algorithms may, such as in an automated manner and such as based on pre-entered or user-input algorithms/rules to rules engine 1707 or based on “learning” that occurs in accordance with previously input learning algorithms, make a qualitative and quantitative assessment of the user's input. In accordance with this assessment, additional information may be requested from the user, or the user may be instructed to obtain additional information to the analytics engine 1703 as deemed necessary by the algorithms of the rules engine 1707.; [0119] In the known art, it is typical that research and development is performed to design a product, and only thereafter is the supply chain that will enable the creation of the product assessed. The disclosed design for supply chain may integrate supply chain design with product design, as referenced above, such that product design may be tweaked or modified as necessary in order to both optimize the final designed product and optimize the supply chain used to create the final product. This dual optimization provided by optimizer 1705 may indicate modifications to both product design and the supply chain, as discussed, based on the priorities input by the user to the disclosed algorithms. By way of example, an input product design may be optimized using the disclosed analytic ; [0121] These analytics may review a variety of variables indicated by data from data store 1711, including but not limited to lead time, alternate parts, product and part lifecycle, supplier and reseller alignments, product and part risk assessment, and the like, wherein each of the foregoing may be weighted or otherwise balanced in accordance with the user's input objectives, in order to provide a recommended solution of the supply chain for the user's input product based on all of the foregoing and other factors, such as manpower, geographic, and environmental effects, by way of example. Moreover, this recommended solution may typically stem not only from the user's input data, but from data gained from numerous similar and dissimilar products, the parts used to make those products, the suppliers from which those parts are obtained, the manpower and geography necessary to make those parts, and the like, all of which data resides in data store 1711. Thereby, the disclosed analytics may provide optimized suppliers, parts, source and assembly locations, and the like, which allows for a significant ramping of speed to market for an input product design. Moreover, and as disclosed herein, a subscriber to the SaaS system set forth herein may be enabled to access very significant and or anonymized content in order to optimize a design in light of the supply chain based on the performance of several, dozens, or hundreds of other relevant supply chains.algorithms, and the optimized product design best suited for an optimized supply chain may be output to the user based on the user's input objectives/preferences.)
characterizing the physical and performance characteristics of the relevant parts of a supply chain quantitatively; [0117]: As illustrated in FIGS. 15-26, the design of a supply chain to be run through comparator 1709 may include, by way of non-limiting example, a launch date, a project name, various aspects of the design, and “preferences”. More particularly, preferences may be prioritized objectives for the design, such as wherein a user may rank the design objectives. Accordingly, the wealth of data 1711 available to the disclosed algorithms 1707 may be subjected to comparative analytics 1709 (which may be anonymized), and the output from these analytics may be weighted, prioritized, or otherwise ranked in accordance with the preferences input by the user.; [0118] Yet further, any data input by the user, such as current parts for aspects of a products design, may be subjected to the analytics 1709 in order to make a completeness assessment in light of the entered preferences/priorities; that is, once data is entered to data store 1711 by the user and preferences are entered by the user to the optimizer 1705, automated searching may be performed, such as using a comparative algorithm 1707 to the supply chains/part lists of similar product supply chains in the data store 1711, to assess the completeness of the design and the completeness of a supply chain that may be provided in accordance with the design. If additional data or input is necessary, the disclosed algorithms may, such as in an automated manner and such as based on pre-entered or user-input algorithms/rules to rules engine 1707 or based on “learning” that occurs in accordance with previously input learning algorithms, make a qualitative and quantitative assessment of the user's input. In accordance with this assessment, additional information may be requested from the user, or the user may be instructed to obtain additional information to the analytics engine 1703 as deemed necessary by the algorithms of the rules engine 1707);  [0133] By way of additional example, FIG. 17 illustrates design comparisons for supply chain performance of various designs for the same or a similar product. As illustrated and given particular user inputs, different design attributes—such as risk score, lead time, sourcing, supplier alignment, preferred suppliers, and part lifecycle—may be compared for each of different designs such that the user may make judgments regarding those different designs as to which will perform best in light of the prospective supply chain. Needless to say, stored data 1711 from other supply chain designs may be used by the design engine to suggest design modifications or to make design recommendations, such as by combining various different designs to arrive at an optimal design.; [0135] A supply chain analysis for a single design is illustrated in the example of FIG. 19. As shown, various design attributes may be assessed as to their respective impact on the supply chain. This may be reflected from the supply chain analytics 1707, which may be uniquely associated with a particular design or vertical and which may, such as in a summary format, provide analysis of that design's likely performance with respect to the supply chain. Of course, recommendations to improve this performance may also be made available from the assessments by the engine 1703.)
predicting future performance of the Supply Chain for each fixed set of predicted operational parameters.   ([0133] By way of additional example, FIG. 17 illustrates design comparisons for supply chain performance of various designs for the same or a similar product. As illustrated and given particular user inputs, different design attributes—such as risk score, lead time, sourcing, supplier alignment, preferred suppliers, and part lifecycle—may be compared for each of different designs such that the user may make judgments regarding those different designs as to which will perform best in light of the prospective supply chain. Needless to say, stored data 1711 from other supply chain designs may be used by the design engine to suggest design modifications or to make design recommendations, such as by combining various different designs to arrive at an optimal design. ; Fig. 17, 19; [0135] A supply chain analysis for a single design is illustrated in the example of FIG. 19. As shown, various design attributes may be assessed as to their respective impact on the supply chain. This may be reflected from the supply chain analytics 1707, which may be uniquely associated with a particular design or vertical and which may, such as in a summary format, provide analysis of that design's likely performance with respect to the supply chain. Of course, recommendations to improve this performance may also be made available from the assessments by the engine 1703.; [0120] Further provided to the user by optimizer 1705 may be a compare and contrast of the user's original input design and its impact on the supply chain, as compared to the optimized design and optimized supply chain. Thereby, the user may be enabled to interact, such as through the graphical user interface shown and discussed herein and using known computing peripherals, with the comparison in order to assess whether the automated modifications made in accordance with the analytics have provided an improvement or a detriment to the original product design and supply chain in light of the user's objectives. This comparison may be provided by any known methods, including a side-by-side simultaneous graphical illustration, such as may include user interactivity to enable a user to make modifications categorically within the side-by-side comparison to assess effects of those modifications on the side-by-side comparison; one or more of a series of split windows, hierarchical drill down menus, or the like; or by any other known methodology. [0121]-[0123]; [0130] In relation to the foregoing supply chain design and optimization, FIG. 15 illustrates a screen shot user interface suitable to access the supply chain analytics engine 1703. As illustrated, the interface allows the user to engage in data manipulation to create, compare, and view existing designs or new designs in relation to performance of those designs in the supply chain.;  [0096]: Outputs may include amounts to be produced, staffing levels, quantity available to promise, and projected available balance. )
Bajaj fails to teach:
adjudicating updated segmentation with previous segmentation results; 
Hoguet however, in analogous art of visual design tools and product categorization, teaches: 
adjudicating updated segmentation with previous segmentation results; (Hoguet [0191] FIG. 9 shows a process 170 for updating and providing more accurate product categories and tags for a product based on previous information collected by the home design tool for the product. As described above, the home design tool automatically pre-selects both the product categorization and the product information and presents the categorization and information to the user who can confirm or update the categorization and information. When the user confirms or updates the taxonomy-based categorization for a particular home design product, the home design system records the user's input (172). Similarly, when the user confirms or updates the folksonomy-based information for the particular home design product, the home design system records the user's input (174). The system uses the information recorded about the product categorization and product information to provide more accurate automated categorization and product information for subsequent users (176).)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bajaj’s system and methods for supply chain optimization and visualization, including supply chain product categorization [0080], to include adjudicating updated segmentation in view of Hoguet in order to provide more accurate categorization (Hoguet: [0191]: The system uses the information recorded about the product categorization and product information to provide more accurate automated categorization and product information for subsequent users (176).)  (see MPEP 2143 G).

	

Claims 7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over : 
Bajaj et al. US 20200175630 A1 (hereinafter “Bajaj”), as applied to parent claim 5 above, in view of
Cohn et al. CA2336368A1 (hereinafter “Cohn”).
Claim 7,
Bajaj teaches all the limitations of parent claim 5 as described above. 
Bajaj further teaches: wherein the presenting optimization results comprises:
generating a percentage dial visualization of the realized optimization; (Fig. 19; [0135] A supply chain analysis for a single design is illustrated in the example of FIG. 19. As shown, various design attributes may be assessed as to their respective impact on the supply chain. This may be reflected from the supply chain analytics 1707, which may be uniquely associated with a particular design or vertical and which may, such as in a summary format, provide analysis of that design's likely performance with respect to the supply chain. Of course, recommendations to improve this performance may also be made available from the assessments by the engine 1703. ; [0141] FIG. 27 illustrates an exemplary health check screen shot that may be configured as part of a supply chain analytics engine 1703. As shown in the main content pane of FIG. 27, the system may be configured to process and visualize various data points as a dashboard, where, in this example, demand, inventory and risk attribute scoring are provided in a relative data format (29%, 33% and 3.3, respectively).; Fig .27; )
generating a time series chart of the cost over time of the supply chain with an overlay of a …indicator; ([0145] FIG. 31 illustrates an exemplary screen shot for status reports, which process and display data points and metrics for analysis. In the example of FIG. 31, status reports may be generated for any metric including sell thru, inventory, supply chain model, order status and service level. In the example, sell thru status is displayed in dollars over predetermined periods of time (e.g., week), where COGS and master schedule metrics are displayed as a bar graph. The system may also be configured to overlay average COGS and MS averages onto the graph to provide a quick analysis of system performance on these data point.; Fig. 31; 
generating at least one heat map of two…parameters.( [0027] FIG. 12 illustrates an exemplary data visualization heat map for various assemblies and associated parts, wherein specific assemblies and/or parts are presented as color-coded objects to indicate a level of risk; [0108] The risk attribute processing may subsequently be utilized by, and/or may utilize, the SCM platform 307 to generate a heat map to visualize risk attribute scores and their impact easily and quickly for a user. In certain embodiments, heat maps may allow the display of multiple variables, such as revenues and risk. In the illustrative example of FIG. 12, a heat map 1200 is shown for a plurality of assemblies (Assy 101-105), where each assembly is associated with one or more parts. Thus, assembly Assy 101 comprises five primary parts (“parts 201-205”), Assy 102 comprises “parts 206-210”, Assy 103 comprises “parts 211-215 and so on.); [0109] In one embodiment, assemblies or parts with higher revenue over a predetermined time period (e.g., 90 days) are visualized with bigger boxes compared to assemblies and/or parts having lower revenue. In addition to size, the heat map may color code boxes to reflect risk attribute scores. The color codes may be configured to show green for low risk, yellow for medium-low risk, orange for medium-high risk and red for high risk. As shown in FIG. 12, the risk attribute module may be configured to utilize a nested “heat map” format for inserting one set of heat maps into a higher level heat map. Thus, the heat maps for parts may be simultaneously visualized with their associated assembly.)
Bajaj fails to clearly articulate that the displayed visuals are of the “optimized” values, i.e.: 
generating a time series chart of the cost over time of the supply chain with an overlay of a fully optimized indicator;(bold emphasis added)
generating at least one heat map of two optimized parameters. (bold emphasis added)
Cohn however, in analogous art of optimization and visualization of operational solutions (including supply chain), clearly teaches generating graph or chart visualizations of the optimized parameters with indicators of the optimized solution(s), i.e.: generating a time series chart of the cost over time of the supply chain with an overlay of a fully optimized indicator;(bold emphasis added); generating at least one heat map of two optimized parameters. (bold emphasis added) (Cohn: Fig. 22-23: P.87: 16-P.88:20: The design output controls include fields to identify the variables 2202 to be plotted for the two-dimensional scatterplot. The design output controls include additional fields listing variables 2204 an objectives 2204. The design output controls include boxes 2206 adjacent to the list of variables 2204 and objectives 2204 which are used to specify whether the optimization component 106 should ignore a particular objective 2204 or optimize with respect to the objective 2209. The design output controls further includes a PickPoint control 2208 which enables the user. to select a point from the two dimensional scatterplot and either study its values or select it as a configuration for the active configurations screen of FIG. 16. The design output controls include a Plot control 2210 which is selected to generate the two dimensional scatterplot. FIG. 23 shows a fourth sample solutions display window 1419 of a two-dimensional scatterplot of the variables 2202 specified on the design output window 1913 of FIG. 22. In the preferred embodiment, colors distinguish the points representing configurations on the sample solutions display window 1419. For example, the color green could represent the points of the solutions display window 1419 which are part of the general population of computed configurations. Next, the color blue could represent the points of the solutions display window 1419 which are shown on the active configurations screen of FIG. 16. Finally, red circled points of the solutions display 1419 could represent pareto optimal solutions with respect to the objectives 2204 which were Identified on the design output window 1413 of FIG. 22. The sample solutions display window 1419 of the two-dimensional scatterplot further includes at least one line to partition the configurations accordingly to whether or not they meet their constraints. The lines are green on the side adjacent to the configurations which meet their constraints and are red on the side adjacent to the configurations which do not meet their constraints.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bajaj’s system and methods as described above including optimizing and visualizing supply chain configurations and performance, to include generating charts and maps of the optimized parameters/solutions in view of Cohn in order to improve the fitness of an operation, i.e. supply chain management, including identifying solutions that are reliable and adaptable (Cohn: P.51:4-12; P.52: 12-26: The analysis component 104 and the optimization component 106 of United Sherpa 100 include algorithms to 15 improve the fitness of a firm's operations management. These algorithms modify a firm's operations management in order to achieve the desired improvement.; P.83:6-21: the solutions and the display of the solutions are also applicable to any single or multi-objective optimization problem such as supply chain management,) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to combined the teachings of Bajaj and Cohn, as described above, in the same field of optimization and visualization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bajaj describing visualizations for the supply chain analysis and optimization including various charts, graphs, etc. including heat maps (e.g. at least: Bajaj: [0070]: Platform 307 may further be configured to generate visualizations, such as media, charts, graphs, node trees, and the like, for inspection and/or follow-up action by a user.; Fig. 8A-8B, 12-13, 15-33; [0027]) and displaying overlays for comparison (Bajaj: [0145] The system may also be configured to overlay average COGS and MS averages onto the graph to provide a quick analysis of system performance on these data point.; Fig. 31) and Cohn describing the optimization and design system and method(s) are applicable to optimization problems in supply chain management (P.83:6-21: are also applicable to any single or multi-objective optimization problem such as supply chain management, job shop scheduling, 2pflow shop management, organizational structure design and logistics.), the results of the combination were predictable (MPEP 2143 A).

Claim 9,
Bajaj/Cohn teach all the limitations of parent claim 7 as described above. 
Bajaj fails to clearly articulate, Cohn however clearly teaches: wherein the at least one heat map includes a position of actual parameter settings.  (Cohn: Fig. 16; P.84:36-P.85:35: In the preferred embodiment, the icons 1602 include miniature bar plots where each miniature bar plot represents a different configuration. In an alternate embodiment, the icons 1602 could include scatterplots, tables, drawings, etc. In the preferred embodiment, the active configuration screen displays variables 1609 and objectives 1604 on the left of the screen in the order in which they appear in the icons 1602. The user selects the variables 1604 and objectives 1604 to view on the active configurations screen. The active configurations screen represents values of the variables 1604 and objectives 1609 by the lengths of the bars. The active configuration screen also liststh ranges of the variables 1604 and the objectives 1604 on the left of the screen. An asterisk 1608 on a bar indicates that the value represented by the bar exceeds the range for the corresponding variable 1609 or objective 1604. The active configuration screen also includes indices beneath the icons 1602 for the corresponding configurations. In the preferred embodiment, the active configurations screen has colors to distinguish variables 1609 and objectives 1604. Colors can further distinguish objectives 1609 meeting constraints from objectives 1604 which do not meet constraints. For example, the color blue could represent a variable 1604. Similarly, the color green could represent an objective 1604 meeting the constraints or an objective 1604 without constraints. The color red could represent objectives 1604 not meeting the constraints. Agreen border surrounding an icon 1602 indicates that all of the objectives 1604 meet their constraints in the corresponding configuration. A red border surrounding an icon 1602 indicates that at least one of the objectives 1604 does not meet its constraint in the corresponding configuration.In the preferred embodiment, values of constraints are represented by small black rectangles on corresponding bars. )
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bajaj’s system and methods as described above including optimizing and visualizing supply chain configurations and performance, to include the heat map visualizations that indicate a position of actual parameter settings in view of Cohn in order to improve the fitness of an operation, i.e. supply chain management, including identifying solutions that are reliable and adaptable (Cohn: P.51:4-12; P.52: 12-26: The analysis component 104 and the optimization component 106 of United Sherpa 100 include algorithms to 15 improve the fitness of a firm's operations management. These algorithms modify a firm's operations management in order to achieve the desired improvement.; P.83:6-21: the solutions and the display of the solutions are also applicable to any single or multi-objective optimization problem such as supply chain management,) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to combined the teachings of Bajaj and Cohn, as described above, in the same field of optimization and visualization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bajaj describing visualizations for the supply chain analysis and optimization including various charts, graphs, etc. including heat maps (e.g. at least: Bajaj: [0070]: Platform 307 may further be configured to generate visualizations, such as media, charts, graphs, node trees, and the like, for inspection and/or follow-up action by a user.; Fig. 8A-8B, 12-13, 15-33; [0027]) and Cohn describing the optimization and design system and method(s) are applicable to optimization problems in supply chain management (P.83:6-21: are also applicable to any single or multi-objective optimization problem such as supply chain management, job shop scheduling, 2pflow shop management, organizational structure design and logistics.), the results of the combination were predictable (MPEP 2143 A).

Claim 10,
Bajaj/Cohn teach all the limitations of parent claim 7 as described above. 
Bajaj further teaches: wherein the at least one [chart] includes a position of a Naive theoretical calculation …for comparison against the two… parameters.  (Bajaj:Fig. 29;  [0143] FIG. 28 illustrates an exemplary screenshot of a node network diagram, similar to those disclosed above. FIG. 29 illustrates an exemplary screenshot of benchmark results that advantageously allow users to access one or more reference points for supply chain metrics and may compare results against similar size and complexity customers in the system. Benchmarking may be performed using only that data accessible, pursuant to authorization, to that customer; using data across multiple clients of the manager of multiple customers; and/or using third party data, such as may be purchased from third parties at networked locations. Further, in the particular example of FIG. 29, days of supply, risk attribute score and supply chain model processing result benchmarks are presented (41.56, 3.39 and 34%, respectively) against similar benchmarks obtained from other customers (“DEMO CUST 1”), wherein it can be seen that the benchmarks are all above similarly-situated customers (24.28, 3.38 and 7%), thus indicating that potential issues may need to be addressed in the system.)
Bajaj fails to clearly articulate: wherein the at least one heat map includes a position of a Naive theoretical calculation of a suboptimized solution for comparison against the two optimized parameters.  (bold emphasis added)
Although Bajaj describes visualizing benchmark comparisons [0143], Bajaj fails to describe the “Naïve theoretical calculation” is of a “suboptimized solution” and is included in the heat map for comparison with the “optimized” parameters 
Cohn however, in analogous art of visualizing optimization solutions, teaches: wherein the at least one heat map includes a position of a Naive theoretical calculation of a suboptimized solution for comparison against the two optimized parameters.  (Fig. 21; P.87:1-17: The sample solutions display window 1919 further includes a line 2102 to partition the configurations accordingly to whether or not they meet their constraints. Preferably, the line 2102 is green on the side adjacent to the configurations which meet their constraints and is red on the side adjacent to the configurations which do not meet their constraints.; P.89:11-22: The fifth sample solution display 1419 further includes a design output control for indicating whether to display either the entire population of configurations or only the configurations meeting the constraints on the parallel coordinate plot. P.89:22-35: In the preferred embodiment, colors distinguish lines on the parallel coordinate plot representing pareto °ptimal solutions with respect to the objectives 2402 specified on the design output window 1413 of FIG. 24. For example, black lines could represent the general population of solutions while the red lines could represent pareto optimal solutions. Colors also distinguish the objectives 2502 which were selected for use in computing pareto optimal solutions on the design output window 1913 of FLG. 24. For example, the color red could be used to identify the objectives 2502 which were selected for use in computing pareto optimal solutions on the design output window 1413.; Fig. 27; P.90: 35-91:20: For example, green circles could represent the points of the solutions display window 1919 which meet the specified boundary conditions. Black triangles could represent the points of the solutions display window 1419 which do not meet all the specified boundary conditions. Red circled points of the solutions display 1419 could represent pareto optimal solutions with respect to the objectives 2602 which were selected with the pareto optimal check-boxes 2612 on the design output window 1913 of FIG. 26. The sample solutions display window 1419 of the two-dimensional scatterplot further includes at least one line to partition the configurations accordingly to whether or not they meet goal constraints. The lines are green on the side adjacent to the configurations which meet the goal constraints and are red on the side adjacent to the configurations which do not meet the goal constraints. )
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bajaj’s system and methods as described above including optimizing and visualizing supply chain configurations and performance, to include the heat map visualizations include a comparison of a suboptimal naïve theoretical solution against the optimized parameters/solution in view of Cohn in order to improve the fitness of an operation, i.e. supply chain management, including identifying solutions that are reliable and adaptable (Cohn: P.51:4-12; P.52: 12-26: The analysis component 104 and the optimization component 106 of United Sherpa 100 include algorithms to 15 improve the fitness of a firm's operations management. These algorithms modify a firm's operations management in order to achieve the desired improvement.; P.83:6-21: the solutions and the display of the solutions are also applicable to any single or multi-objective optimization problem such as supply chain management,) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to combined the teachings of Bajaj and Cohn, as described above, in the same field of optimization and visualization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bajaj describing visualizations for the supply chain analysis and optimization including various charts, graphs, etc. including heat maps (e.g. at least: Bajaj: [0070]: Platform 307 may further be configured to generate visualizations, such as media, charts, graphs, node trees, and the like, for inspection and/or follow-up action by a user.; Fig. 8A-8B, 12-13, 15-33; [0027]) and charts for comparison of the supply chain configuration with benchmark solutions/values (Bajaj:  Fig. 29; [0143]) and Cohn describing the optimization and design system and method(s) are applicable to optimization problems in supply chain management (P.83:6-21: are also applicable to any single or multi-objective optimization problem such as supply chain management, job shop scheduling, 2pflow shop management, organizational structure design and logistics.), the results of the combination were predictable (MPEP 2143 A).

Claim 11,
Bajaj/Cohn teach all the limitations of parent claim 7 as described above. 
Bajaj fails to teach: wherein the at least one heat map includes at least one constraint overlay that limits the two parameter combinations allowed for optimization.  
Cohn however, in analogous art of visualizing optimization solutions, teaches: wherein the at least one heat map includes at least one constraint overlay that limits the two parameter combinations allowed for optimization. (P.87:7-17: The sample solutions display window 1919 further includes a line 2102 to partition the configurations accordingly to whether or not they meet their constraints. Preferably, the line 2102 is green on the side adjacent to the configurations which meet their constraints and is red on the side adjacent to the configurations which do not meet their constraints.; Fig. 16; P. 684:27-P. 85: 35: In the preferred embodiment, the icons 1602 include miniature bar plots where each miniature bar plot represents a different configuration. In an alternate embodiment, the - $4 -icons 1602 could include scatterplots, tables, drawings, etc. In the preferred embodiment, the active configuration screen displays variables 1609 and objectives 1604 on the left of the screen in the order in which they appear in the icons 1602. The user selects the variables 1604 and objectives 1604 to view on the active configurations screen. The active configurations screen represents values of the variables 1604 and objectives 1609 by the lengths of the bars. The active configuration screen also liststh ranges of the variables 1604 and the objectives 1604 on the left of the screen. An asterisk 1608 on a bar indicates that the value represented by the bar exceeds the range for the corresponding variable 1609 or objective 1604. The active configuration screen also includes indices beneath the icons 1602 for the corresponding configurations. In the preferred embodiment, the active configurations screen has colors to distinguish variables 1609 and objectives 1604. Colors can further distinguish objectives 1609 meeting constraints from objectives 1604 which do not meet constraints. For example, the color blue could represent a variable 1604. Similarly, the color green could represent an objective 1604 meeting the constraints or an objective 1604 without constraints. The color red could represent objectives 1604 not meeting the constraints. A green border surrounding an icon 1602 indicates that all of the objectives 1604 meet their constraints in the corresponding configuration. A red border surrounding an icon 1602 indicates that at least one of the objectives 1604 does not meet its constraint in the corresponding configuration. In the preferred embodiment, values of constraints are represented by small black rectangles on corresponding bars. )
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bajaj’s system and methods as described above including optimizing and visualizing supply chain configurations and performance, including providing various values and overlays for visual analysis and comparison [0145], to include a constraint overlay that limits the two parameter combinations allowed for optimization in view of Cohn in order to improve the fitness of an operation, i.e. supply chain management, including identifying solutions that are reliable and adaptable (Cohn: P.51:4-12; P.52: 12-26: The analysis component 104 and the optimization component 106 of United Sherpa 100 include algorithms to 15 improve the fitness of a firm's operations management. These algorithms modify a firm's operations management in order to achieve the desired improvement.; P.83:6-21: the solutions and the display of the solutions are also applicable to any single or multi-objective optimization problem such as supply chain management,) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to combined the teachings of Bajaj and Cohn, as described above, in the same field of optimization and visualization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bajaj describing visualizations for the supply chain analysis and optimization including various charts, graphs, etc. including heat maps (e.g. at least: Bajaj: [0070]: Platform 307 may further be configured to generate visualizations, such as media, charts, graphs, node trees, and the like, for inspection and/or follow-up action by a user.; Fig. 8A-8B, 12-13, 15-33; [0027]) and displaying overlays for comparison (Bajaj: [0145] The system may also be configured to overlay average COGS and MS averages onto the graph to provide a quick analysis of system performance on these data point.; Fig. 31) and Cohn describing the optimization and design system and method(s) are applicable to optimization problems in supply chain management (P.83:6-21: are also applicable to any single or multi-objective optimization problem such as supply chain management, job shop scheduling, 2pflow shop management, organizational structure design and logistics.), the results of the combination were predictable (MPEP 2143 A).


Claim 12,
Bajaj/Cohn teach all the limitations of parent claim 7 as described above.  
Bajaj further teaches: wherein the at least one heat map includes a plurality of heat maps over multiple sections of the supply chain.  ([0108] The risk attribute processing may subsequently be utilized by, and/or may utilize, the SCM platform 307 to generate a heat map to visualize risk attribute scores and their impact easily and quickly for a user. In certain embodiments, heat maps may allow the display of multiple variables, such as revenues and risk.; [0109]: As shown in FIG. 12, the risk attribute module may be configured to utilize a nested “heat map” format for inserting one set of heat maps into a higher level heat map. Thus, the heat maps for parts may be simultaneously visualized with their associated assembly)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over : 
Bajaj/Cohn, as applied to parent claim 7 above, in further view of 
Kubota et al. US 20200279212 A1 (hereinafter “Kubota”).
Claim 8,
Bajaj/Cohn teach all the limitations of parent claim 7 as described above.  
Bajaj/Cohn fails to clearly teach: wherein the at least one heat map includes reordering frequency on a first axis and safety stock levels on a second axis.  
Although Bajaj describes visualizing inventory data in charts/graphs (Fig. 32, 27) and receiving safety stock data for analysis ([0082]; [0141]: Opportunity processing and visualization generates a bar chart indicating lead time, safety stock and MOQ valuations determined in the system.), Bajaj fails to celalry describe the heat map includes reordering frequency vs. safety stock levels 
Kubota however, in analogous art of inventory analysis and visualization, teaches: wherein the at least one heat map includes reordering frequency on a first axis and safety stock levels on a second axis. (Fig. 6-7 showing stock quantity versus order delivery; [0059] In some cases, however, the stock quantity decreases considerably depending on the transition of demand. In view of this, the timing of calculating the recommended order quantity may be determined depending on the safety stock quantity calculated for each normal coverage time period (i.e. the safety stock quantity at the first elapse time). FIG. 7 is an explanatory diagram depicting an example of a trigger of calculating the order quantity of the long freshness commodity.)
	Before the effective filing date, it would have been obvious to one having ordinary skill in the art to have modified Bajaj/Cohn’s system and methods for supply chain optimization and visualization as described above, to include a heat map with reordering frequency v. safety stock levels on the axes in view of Kubota by combining the visualization of supply chain configurations and performance including various charts, graphs, heat maps showing optimized solutions taught by Bajaj/Cohn with the safety stock level analysis and visualization taught by Kubota in the same field of operational, e.g. supply chain and inventory, analysis and visualization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bajaj describing visualizations for the supply chain analysis and optimization including various charts, graphs, etc. including heat maps (e.g. at least: Bajaj: [0070]: Platform 307 may further be configured to generate visualizations, such as media, charts, graphs, node trees, and the like, for inspection and/or follow-up action by a user.; Fig. 8A-8B, 12-13, 15-33; [0027]) and further describing visualizing inventory data in the charts/graphs (Fig. 32, 27) and receiving safety stock data for analysis ([0082]; [0141]: Opportunity processing and visualization generates a bar chart indicating lead time, safety stock and MOQ valuations determined in the system.), the results of the combination were predictable  (MPEP 2143 A).
Copyright ©2021 Clarivate Analytics. All rights reserved. Rep


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over : 
Bajaj/Cohn, as applied to parent claim 12 above, in further view of
Bajaj et al. US 20150120373 A1 (hereinafter “Bajaj ‘373”).
Claim 13,
Bajaj/Cohn teaches all the limitations of parent claim 12 as described above. 
Bajaj/Cohn fail to clearly teach: further comprising receiving a manual selection of a parameter at a given node in the supply chain and automatically updating the plurality of heat maps located in downstream nodes.
Bajaj ‘373 however, in analogous art of supply chain analysis and visualization, teaches: further comprising receiving a manual selection of a parameter at a given node in the supply chain and automatically updating the plurality of heat maps located in downstream nodes. (‘373: [0072]: Platform 307 may further be configured to generate visualizations, such as media, charts, graphs, node trees, and the like, for inspection and/or follow-up action by a user.; [0111]: In one embodiment, assemblies or parts with higher revenue over a predetermined time period (e.g., 90 days) are visualized with bigger boxes compared to assemblies and/or parts having lower revenue. In addition to size, the heat map may color code boxes to reflect RiSC scores. The color codes may be configured to show green for low risk, yellow for medium-low risk, orange for medium-high risk and red for high risk. As shown in FIG. 12, the RiSC module may be configured to utilize a nested “heat map' format for inserting one set of heat maps into a higher level heat map. Thus, the heat maps for parts may be simultaneously visualized with their associated assembly. [0112] : During operation, a user may select the top Xassem blies and parts for visualization. In one embodiment, the RiSC module automatically determines the top X assemblies by multiplying an assembly RiSC score by a planned revenue value over a predetermined time period (e.g., 90 days). Assemblies with the highest results may be displayed for further analysis. The same calculation may be also used to determine which component parts are displayed inside an assembly heat map. In the example of FIG. 12, the RiSC module displays the top 5 component parts with the highest risk. A user may select any of the displayed assemblies or parts to drill down and receive reports, such as those illus trated in FIGS. 10-11. A user may also select any of the boxes (not just on part numbers) to enlarge the selected box and any nested boxes. [0129]: The visualization is preferably interactive, allowing data attributes for each node to be drilled down. Dynamic filtering may further be applied to display upstream and downstream nodes by selecting any single node in the Supply chain. In the exemplary embodiment of FIG.16, a selection of supplier node 1600 may cause the system to automatically apply filtering to only display upstream and downstream nodes having dependency on selected node 1600. In the exemplary embodiment of FIG. 17, selection of assembly node 1700 may cause the system to highlight upstream and downstream Supply chain nodes. ; [0117]: In addition to the processing described above, node processing may be conducted in the SCM platform to advan tageously reflect node SCM relationships and conditions. In one embodiment, a node tree is provided to specify a SCM structure and end-to-end Supply chains. In one embodiment, processed nodes are associated with data attributes such as metadata, and nodes are linked in the node tree with node connector indicia indicating a relationship or SCM status between nodes. For example, node connectors may be color coded to identify nodes and connections having Supply chain issues (e.g., red), Supply chain opportunities (e.g., green). both issues and opportunities (e.g., yellow) and neutral (e.g., white) indicating that threshold issue or opportunity does not exist. The visualization may contain interactive and dynamic filtering capabilities to allow users to track upstream and/or downstream nodes from any node in the Supply chain; [0031]: FIG. 17 illustrates another exemplary embodiment wherein the selection of a SCM node automatically causes the system to display all upstream and downstream nodes; [0127]: As each node carries pre-calculated data attributes (metadata), the data attributes may be dynamically categorized based on predetermined thresholds. The attributes may further be categorized and color coded as discussed above.; [0126]: As the nodes and underlying metadata are linked, the selection of one or more nodes may automatically instruct the system to present only the nodes/layers associated with a selected node)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Bajaj/Cohn’s system and methods for supply chain visualization and optimization as described above, to include updating a plurality of heat maps for downstream nodes based on receiving a selection at given node in view of Bajaj ‘373 in order to provide improved visualization to help a user more quickly and fully understand and review relevant data presented (Bajaj ‘373:[0125]-[0126]; [0130]) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Bajaj/Cohn with the teachings of ‘373 in the same field of supply chain analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bajaj describing visualization of supply chain networks including nested heat maps (Fig. 28; [0108]- [0109]), the results of the combination were predictable (MPEP 2143 A).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US6151582 describing a supply chain management and decision support system and tool for forecasting and evaluating demand to management inventory and production and optimize the supply chain operations


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.techtarget.com/whatis/definition/server: “A server is a computer program or device that provides a service to another computer program and its user”
        2 https://www.techtarget.com/whatis/definition/supply-chain: A supply chain is the network of all the individuals, organizations, resources, activities and technology involved in the creation and sale of a product.”
        3 https://www.cips.org/knowledge/procurement-topics-and-skills/supply-chain-management/what-is-a-supply-chain/ : “In its simplest form a supply chain is the activities required by the organisation to deliver goods or services to the consumer.”
        4 https://supplychaindigital.com/digital-supply-chain/what-supply-chain-definitive-guide : “A supply chain is defined as the entire process of making and selling commercial goods, including every stage from the supply of materials and the manufacture of the goods through to their distribution and sale. Successfully managing supply chains is essential to any company hoping to compete.”
        5 https://www.investopedia.com/terms/s/supplychain.asp; e.g. “The functions in a supply chain include product development, marketing, operations, distribution, finance, and customer service.”, “Supply chain management is a very important part of the business process.”